EXHIBIT 21 Forest Laboratories, Inc. List of Subsidiaries Subsidiary Jurisdiction of Incorporation Cerexa, Inc. Delaware Cerexa UK Ltd. United Kingdom Commack Properties, Inc. Delaware FL Cincinnati I Inc. Delaware Forest Acquisition Corp. Delaware Forest Finance B.V. Netherlands Forest Healthcare B.V. Netherlands Forest Laboratories Holdings Limited Republic of Ireland Forest Laboratories Ireland Ltd. Republic of Ireland Forest Laboratories UK Ltd. United Kingdom Forest Pharmaceuticals, Inc. Delaware Forest Research Institute, Inc. Delaware Forest Tosara Ltd. Republic of Ireland FRXC Company, Inc. Delaware Inwood Laboratories, Inc. New York Pharmax Healthcare Ltd. United Kingdom Pharmax Holding Ltd. United Kingdom Tosara Exports Ltd. Republic of Ireland
